Exhibit 99.1 TVN FINANCE CORPORATION III AB (PUBL) NOTICE OF PARTIAL REDEMPTION OF €430,000,000 7.375% Senior Notes due 2020 (the "Notes") (Regulation S Notes: Common Code 095467466, ISIN XS0954674668)* (Rule 144A Notes: Common Code 095467458, ISIN XS0954674585)* Reference is hereby made to the indenture dated September 16, 2013 (as supplemented, amended or modified from time to time, the "Indenture"), by, among others, TVN Finance Corporation III AB (publ) (the "Issuer"), TVN S.A., TVN Media Sp z.o.o., TVN Online Investments Holding B.V., and The Bank of New York Mellon, London Branch, as trustee (the "Trustee"). Capitalized terms used but not otherwise defined herein, shall have the meaning assigned to such terms in the Indenture.
